Turney, J.,
delivered the following dissenting opinion;
I concur in the reasoning of Judge Freeman, but do not think the question discussed in his or the majority opinion arises in this case, as I hold thé plea to be fatally defective in substance. It does not aver that the defendant was prevented, by the fact that he was a juror, from appearing to defend the bill. The purpose of the law in giving the right to the abatement in such cases, was to avoid a conflict between a public duty and a private interest; that conflict is not shown here. Several weeks intervened between the service of the summons and the time at which by law the defendant was required to appear and defend the suit in chancery. While I think the result reached by the majority is the right one, I dissent to the grounds upon which it is based, not regarding the plea in abatement as in law good, for the reason indicated.